DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1, 18 and 21 (which was relied upon in the amendment made by the Applicant below) is withdrawn in view of the newly discovered reference(s) Xu et al.  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 19-20 and  24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Xu et al (US 2016/0365395).

Claim 1 (Currently Amended): A display substrate, comprising:
 a base (Fig.2 (101), comprising a display region (102) and a non-display region (outside of 102) around the display region; 

wherein the at least one protrusion is on at least one side of the display region, wherein the at least one protrusion includes a first protrusion (110) and a second protrusion (120) which are sequentially arranged around the display region, the first protrusion and the second protrusion are adiacently arranged (Fig.s 2-3), and the first protrusion is positioned inside the second protrusion (Fig. 2-3), wherein the height of the protrusion is 2 to 15 microns [0036]; and/or in a direction parallel to the plane where the base is positioned, a width of the protrusion is 30 to 100 microns [0036]; and/or in the direction parallel to the plane where the base is positioned, a spacing between the first protrusion and the second protrusion is 30 to 100 microns [0035].


Claim 19 (Currently Amended): The display substrate according to claim 1 wherein in a direction perpendicular to a plane where the base is positioned, a height of the second protrusion is greater than that of the first protrusion (Fig.5).  

Claim 20 (Original): The display substrate according to claim 19, wherein a difference between the height of the second protrusion and the height of the first protrusion is 0.5 to 3 microns [0034].  

Claim 24 (Previously Presented): A display device, comprising the display substrate according to claim 1 (Fig.s 1-5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



3/12/21